DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed 02/02/2022 and 04/14/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 6, 7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Claims 11-19 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh et al. (US 2017/0257074 A1).
           Regarding claim 1, Yeh discloses (in Fig. 2B) a quantum mechanical circuit (See paragraph 0004) comprising: a substrate [106]; a first electrical conductor [104a] and a second electrical conductor [104b] provided on the substrate [106] and spaced apart to provide a gap therebetween; and a third electrical conductor [102] to electrically connect the first electrical conductor [104a] and the second electrical conductor [104b], wherein the third electrical conductor [102] is a poor thermal conductor (See paragraph 0052: The resistor element 102 can include an alloy of Ni with a metal selected from Cu. Copper-Nickel is a poor thermal conductor, according to applicant’s specification).

           Regarding claim 2, Yeh, as applied to claim 1, further discloses (in Fig. 2B) wherein the third electrical conductor [102] comprises at least one of Copper-Nickel (CuNi) or stainless steel (See paragraph 0052: The resistor element 102 can include an alloy of Ni with a metal selected from Cu. Copper-Nickel is a poor thermal conductor, according to applicant’s specification).

           Regarding claim 4, Yeh, as applied to claim 1, further discloses (in Fig. 2B) wherein the first and second electrical conductors [104a and 104b; respectively] comprise copper (Cu) (See paragraph 0048: For example, the conductors 104 can be formed of silver (Ag), gold (Au), copper (Cu), or another noble metal).

           Regarding claim 8, Yeh, as applied to claim 1, further discloses (in Fig. 7A and Fig. 9) wherein the first and second electrical conductors [172] are connected to electrical ground [ground plane 174].

           Regarding claim 20, Yeh discloses (in Fig. 2B) a method of manufacturing a quantum mechanical circuit (See paragraph 0004) comprising: providing a substrate [106] having a top face [upper face of 106] and a bottom face [lower face of 106]; forming a conductive layer [104] on at least one of the top face and bottom face of the substrate [upper face of 106]; forming conductor lines [104a, 104b] in a selected pattern on the substrate [106] by removing portions of the conductive layer [104], the conductor lines [104a, 104b] including a first electrical conductor [104a] and a second electrical conductor [104b] on the substrate [106], the first electrical conductor [104a] and the second electrical conductor [104b] being spaced apart and separated by a gap therebetween; and electrically connecting the first electrical conductor [104a] and the second electrical conductor [104b] using a third electrical conductor [102], the third electrical conductor [102] being a poor thermal conductor (See paragraph 0052: The resistor element 102 can include an alloy of Ni with a metal selected from Cu. Copper-Nickel is a poor thermal conductor, according to applicant’s specification).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2017/0257074 A1).
           Regarding claim 3, Yeh, as applied to claim 2, does not disclose wherein CuNi has an electrical resistivity that is approximately 3.8 x 10-8 Qm at ambient temperature and a thermal conductivity that is between about 25 W/m°K and 40 W/m°K.
           However, given that Yeh teaches (in Fig. 2B) wherein the third electrical conductor [102] comprises at least one of Copper-Nickel (CuNi) or stainless steel (See paragraph 0052: The resistor element 102 can include an alloy of Ni with a metal selected from Cu. Copper-Nickel is a poor thermal conductor, according to applicant’s specification); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third electrical conductor to comprise Copper-Nickel (CuNi), wherein CuNi has an electrical resistivity that is approximately 3.8 x 10-8 Qm at ambient temperature and a thermal conductivity that is between about 25 W/m°K and 40 W/m°K, in order to reduce thermal noise in an input signal to a qubit, a cavity system of a quantum superconducting qubit, or any other cryogenic device sensitive to thermal noise (as taught by Yeh in paragraph 0046). This is done by converting a portion of a signal’s electrical energy into heat, which would otherwise contribute to thermal noise of the dissipative device when operated at cryogenic temperatures (as taught by Yeh in paragraph 0047).

           Regarding claim 5, Yeh, as applied to claim 1, does not disclose wherein the first, second and third electrical conductor are configured to transmit a radio frequency electrical current.
           However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first, second and third electrical conductor configured to transmit a radio frequency electrical current, in order to provide good electrical conductivity to the quantum mechanical circuit.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847